Exhibit 10.35

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (the “Agreement”) is
entered into by and between Kimberly Hunter (“Employee”) and
Ingredion, Incorporated. (hereinafter sometimes referred to as “INGR”) for good,
valuable and received mutual consideration.

 

1.                                      Employee hereby voluntarily resigns from
her position of Treasurer, and resigns from any and all other positions that she
currently or subsequently holds with INGR or any affiliate or subsidiary of
INGR, effective at the close of business on June 15, 2013 (the “Separation
Date”).  Employee agrees that she will execute all documents necessary to effect
such resignation.  Employee shall continue in INGR’s employ, performing her
duties with diligence and professionalism, through the Separation Date, at which
time her employment by INGR will cease.

 

2.                                      Provided that Employee signs and returns
this Agreement to INGR within 21 days after receiving it, does not revoke this
Agreement pursuant to its terms, and complies with its terms, she will receive
the sums and benefits set forth below.  Employee acknowledges that Employee
would not be entitled to or receive these sums and benefits but for Employee’s
undertakings in this Agreement.  Except as otherwise set forth in this Agreement
including salary and benefits paid through the Separation Date, Employee
acknowledges and agrees that Employee has been paid and/or has received all
salary, compensation, leave (paid or unpaid), severance pay, bonuses,
reimbursements, benefits, and other monies to which Employee may have been
entitled and that, except as otherwise set forth in this Agreement, no other
compensation, salary, leave (paid or unpaid), severance pay, bonuses,
reimbursements, benefits, and/or other monies are due Employee:

 

(a)                                 INGR will pay Employee a special separation
payment in a gross amount less customary withholding and deductions, which is
equal to two years’ base compensation, 100% of target 2013 and 2014 Annual
Incentive Plan amounts (“bonus”), $265,000 in lieu of any and all INGR unvested
benefits, including stock options, restricted stock units and INGR Performance
Shares Plan benefits for 2011 and 2012, plus all accrued but unused 2013
vacation through the Separation Date (the “Separation Payment”).  Except as
otherwise required pursuant to Section 409A of the Internal Revenue Code of
1986, as amended, (the “Code”) and subject to Section 18 of this Agreement, the
Separation Payment shall be paid in a lump sum via INGR’s standard payroll
system within 14 days after the Separation Date, provided that Employee has not
revoked the Agreement.  Any remaining amount shall be paid on the date specified
in Section 18 of this Agreement.

 

(b)                                 INGR will give Employee the opportunity to
purchase the automobile that she currently leases at wholesale terms as
determined by INGR.

 

(c)                                  Employee (and her dependents, as
applicable) shall be provided with coverage under the Ingredion, Inc. Medical
and Dental Plans (or successor plans, including without limitation any plans
maintained by any successor to INGR in the event that INGR is

 

--------------------------------------------------------------------------------


 

acquired) (the “Medical and Dental Plans”) at active employee rates to be paid
by Employee (with the remaining portion of the cost of such coverage to be paid
by INGR) for the period beginning on June 15, 2013 and ending on June 14, 2015,
unless Employee secures subsequent employment that offers medical coverage, in
which case coverage will cease.   Such continued participation shall be deemed
to satisfy any obligations of INGR, its successor and/or the Medical and Dental
Plans under the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”)).

 

(d)                                 INGR will provide Employee with one year of
executive level outplacement a firm of your choice with a value of up to
$15,000.

 

(e)                                  Employee shall be entitled to all payments
and benefits provided for by this Section 2 whether or not she seeks or obtains
other employment, except as otherwise specifically provided for in paragraph
2(c) above.

 

3.                                      Employee acknowledges that the
Separation Payment includes payment for any and all accrued but unused vacation
through the Separation, and that Employee is not entitled to and will not
receive any other vacation pay from INGR.

 

4.                                      Except as set forth in this Agreement or
as otherwise required by applicable law, Employee’s participation in and rights
under any INGR employee benefit plans and programs will be governed by the terms
and conditions of those plans and programs, which plans, programs, terms and
conditions may be amended, modified or terminated by INGR for any or no reason
at any time.

 

5.                                      The term “Released Parties” includes
(a) INGR and its past, present or future parents, divisions, subsidiaries,
partnerships, affiliates, joint ventures, and other related entities, and
(b) each of the foregoing entities’ and persons’ past, present, and future
owners, fiduciaries, shareholders, directors, officers, partners, agents,
employees, and attorneys, and (c) the predecessors, successors, and assigns of
each of the foregoing entities and persons.

 

6.                                      Employee, and anyone claiming through
Employee or on her behalf, hereby releases and forever discharges the Released
Parties with respect to any and all claims, whether known or unknown, that
Employee now has or has ever had against any of the Released Parties arising
from or related to any act, omission, or thing occurring or existing at any time
on or prior to the date on which Employee signs this Agreement.  The claims
released and discharged hereunder include, but are not limited to:

 

(a)                                 all claims arising from or related in any
way to Employee’s employment, hiring, conditions of employment, retirement, or
termination from employment;

 

(b)                                 all claims that could have been asserted by
or on behalf of Employee in any federal, state, or local court, commission, or
agency, or under any common law theory, or under any employment, contract, tort,
federal, state, or local law, regulation, ordinance, constitutional provision,
or order; and

 

2

--------------------------------------------------------------------------------


 

(c)                                  without limiting the generality of the
foregoing, all claims arising under any of the following laws (as in effect or
amended):  Title VII of the Civil Rights Act of 1964; the Civil Rights Act of
1991; the Americans with Disabilities Act; the Age Discrimination in Employment
Act; the Older Workers’ Benefit Protection Act (“OWBPA”); the Fair Labor
Standards Act; the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”); the Employee Retirement Income Security Act of 1974; 42 U.S.C. §§
1981, 1983, 1985 & 1988; the Family and Medical Leave Act; the Illinois Wage
Payment and Collection Act, the Illinois Human Rights Act; and the Cook County
Human Rights Ordinance.

 

Nothing in this Agreement shall affect (i) Employee’s rights under any
applicable law that creates rights that may not be waived or (ii) Employee’s
vested retirement or pension benefits, if any, or (iii) any claims to enforce
this Agreement, or (iv) any rights to indemnification Employee may have pursuant
to INGR bylaws or any applicable state law.

 

INGR has no known claims against the Employee as of the date of this Agreement.

 

7.                                      Employee confirms that Employee has not
filed any legal proceeding(s) against any of the Released Parties, is the sole
owner of the claims released herein, has not transferred any such claims to
anyone else, and has the full right to grant the releases and agreements in this
Agreement.  In the event of any further proceedings based upon any released
matter, none of the Released Parties shall have any further monetary or other
obligation of any kind to Employee, including but not limited to any obligation
for any costs, expenses and attorneys’ fees incurred by or on behalf of
Employee.

 

8.                                      Employee has no present or future right
to employment with INGR after the Separation Date, and she shall not apply for,
or seek consideration for any future employment (active or otherwise),
engagement, or contract with INGR or any of the other Released Parties.  INGR
shall not oppose Employee’s claim for unemployment compensation provided that
Employee’s representations regarding such claim are accurate.

 

9.                                      Employee shall not disclose the
existence or terms of this Agreement to any third parties with the exception of
Employee’s accountants, attorneys, and spouse, each of whom shall be bound by
this confidentiality provision, or as may be required to comply with legal
process.

 

10.                               Employee shall not take any action, verbal or
otherwise, alone or in conjunction with others, that would or could disparage or
damage the reputation or operations of INGR or any of the other Released
Parties. Employee will direct all reference inquiries to INGR’s CEO who shall
provide a portrayal of the scope of Employee’s job responsibilities and
advancement within the company.  INGR’s CEO and CFO shall take no action, verbal
or otherwise, that disparages Employee. Employee shall provide reasonable
cooperation to INGR during and after her employment regarding transition of her
duties.

 

11.                               “Confidential Information” includes the
following information of INGR and/or any of its affiliates or subsidiaries
(including but not limited to joint ventures and joint marketing companies)
and/or cooperative management partners (any or all of whom are referred to for
the purposes of this Section as “the Company”):

 

3

--------------------------------------------------------------------------------


 

(a)                                 Employee data and information, compensation
data, labor relations, employment, and recruitment strategies;

 

(b)                                 Strategic and tactical business, financial,
profit, marketing, development, analytical, sales and technical service (both
short and long term) information, plans, and programs, including the process by
which the Company develops such information, plans and programs;

 

(c)                                  Customer and supplier pricing agreements,
business contract and banking details, identification of specific Company
customers or suppliers with whom Employee came into contact or gained knowledge
during the course of her employment with the Company, and exclusive business and
supply arrangements;

 

(d)                                 Customer development and application plans
and programs specific to product lines and global business operating spaces;

 

(e)                                  All information regarding process, product
and use application patents, pending patents, and patent applications, as well
as current research, development, and application work underway regarding future
patents;

 

(f)                                   Manufacturing cost data and product
profitability information;

 

(g)                                  Programs and details regarding corn and
commodity purchasing, handling and storage;

 

(h)                                 Internal organizational structures and
reporting relationships;

 

(i)                                     Business licensing agreements and other
internal contractual relationships not generally known to the public;

 

(j)                                    The relationships of the Company and its
internal affiliates;

 

(k)                                 Current and developmental products, their
manufacturing processes, procedures, and use application technologies; and

 

(l)                                     Vendor (equipment and supplies)
programs, developmental arrangements, and pricing details.

 

12.                               Employee acknowledges that, by reason of her
position with INGR, she has become familiar with Confidential Information. 
Employee agrees not to use for any purpose or disclose to anyone such
Confidential Information.   Employee further recognizes that INGR is engaged in
a highly competitive business, and that INGR has a legitimate business interest
in preserving any and all of its trade secrets and other highly confidential
and/or proprietary information that Employee has acquired or may have acquired
while employed by INGR, and that INGR will suffer irreparable harm should such
confidential information be utilized by a competitor or other person or firm. 
Employee further acknowledges that all such confidential and/or proprietary
information and trade secrets acquired through Employee’s employment are

 

4

--------------------------------------------------------------------------------


 

owned and shall continue to be owned by INGR.  Confidential and/or proprietary
information does not include information that is or becomes generally known to
the public through no action on Employee’s part.  Employee acknowledges that the
restrictions contained in this paragraph are reasonable and necessary in order
to protect INGR’s legitimate business interests, and that any violation thereof
could result in irreparable injuries to INGR.  Employee therefore acknowledges
that, in the event of any violation of any of these restrictions, INGR will be
entitled to seek from any court of competent jurisdiction preliminary and
permanent injunctive relief as well as damages and an equitable accounting of
all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which INGR may be entitled.

 

13.                               Employee shall not, for a period of eighteen
(18) months after the Separation Date, directly or indirectly:

 

(a)                                 recruit, solicit, attempt to persuade, or
assist in the recruitment or solicitation of any individual who was an
applicant, employee, officer, agent, or contractor of INGR at any time between
January 1, 2010, and the Separation Date, for the purpose of employing him or
her or obtaining his or her services or otherwise causing him or her to leave
his or her employment or other relationship with INGR; or

 

(b)                                 solicit or divert to any competing business
of INGR any individual, firm, corporation, partnership, or other entity that was
a customer or prospective customer of INGR at any time between January 1, 2010,
and the Separation Date.

 

Employee acknowledges that the restrictions contained in this paragraph, in view
of the nature of the work performed by INGR, are reasonable and necessary in
order to protect INGR’s legitimate business interests, and that any violation
thereof will result in irreparable injuries to INGR.  Employee therefore
acknowledges that, in the event of any violation of any of these
restrictions, INGR will be entitled to obtain from any court of competent
jurisdiction preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits and other benefits arising from
such violation, which rights shall be cumulative and in addition to any other
rights or remedies to which INGR may be entitled.

 

14.                               On or before the Separation Date, Employee
shall return to INGR all property, including but not limited to any and all I.D.
cards, memoranda, notes, plans, records, reports, computers, computer programs,
cell phones, company-sponsored credit cards, files, charts, or other documents
or things, and all copies thereof, in his custody or control containing in whole
or in part any Confidential Information or other information of INGR or its
subsidiaries or that relate to the affairs of INGR or its subsidiaries.  INGR
shall provide Employee with a receipt for all INGR property actually returned by
her.

 

15.                               Nothing in this Agreement is intended to or
shall be construed as an admission by INGR or any of the other Released Parties
that any of them violated any law, interfered with any right, breached any
obligation or otherwise engaged in any improper or illegal conduct with respect
to Employee or otherwise.  INGR and the Released Parties expressly deny any such
illegal or wrongful conduct.

 

5

--------------------------------------------------------------------------------


 

16.                               EMPLOYEE ACKNOWLEDGES, UNDERSTANDS, AND AGREES
THAT EMPLOYEE:   (a) HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS
AGREEMENT; (b) RELEASES AND WAIVES CLAIMS UNDER THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO
WHICH EMPLOYEE ALREADY IS ENTITLED; (c) HEREBY IS AND HAS BEEN ADVISED OF
EMPLOYEE’S RIGHT TO HAVE EMPLOYEE’S ATTORNEY REVIEW THIS AGREEMENT BEFORE
SIGNING IT; (d) HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER TO EXECUTE
THIS AGREEMENT; AND (e) MAY, AT EMPLOYEE’S SOLE OPTION, REVOKE THIS AGREEMENT
UPON WRITTEN NOTICE WITHIN SEVEN (7) DAYS FROM THE DATE ON WHICH EMPLOYEE SIGNS
THIS AGREEMENT.  TO BE EFFECTIVE, THIS WRITTEN NOTICE MUST BE DELIVERED WITHIN
THIS SEVEN-DAY PERIOD TO INGR, PERSONALLY, TO MARY ANN HYNES.

 

THIS AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL THIS SEVEN-DAY REVOCATION PERIOD
HAS EXPIRED WITHOUT ANY REVOCATION.  IF REVOKED WITHIN SUCH PERIOD, THIS
AGREEMENT SHALL BE NULL AND VOID.

 

17.                               This Agreement embodies the entire agreement
and understanding of the parties hereto with regard to the matters described
herein and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, between said parties, including but not limited
to the Ingredion or Corn Products International Executive Severance Agreement. 
Employee shall have no right to any benefits under that Ingredion or Corn
Products International Executive Severance Agreement.  This Agreement shall be
governed by Illinois law, without regard to its conflict of laws principles. 
This Agreement may be modified only in a writing signed by both parties, and any
party’s failure to enforce this Agreement in the event of one or more events
which violate this Agreement shall not constitute a waiver of any right to
enforce this Agreement against subsequent violations.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and both of which taken together shall constitute one and the same
instrument.  The parties hereto agree to accept facsimile or electronic
transmission of copies of signature pages as and in place of originals.

 

18.                               It is intended that any amounts payable under
this Agreement will comply with Section 409A of the Code and the treasury
regulations relating thereto, and this Agreement shall be interpreted and
construed in a manner that avoids the imposition of taxes and other penalties
under Section 409A (such taxes and other penalties referred to collectively as
“409A Penalties”).  In the event that the terms of this Agreement otherwise
would subject Employee to 409A Penalties, INGR and Employee shall cooperate
diligently to amend the terms of this Agreement to avoid such 409A Penalties, to
the extent possible.  All references in this Agreement to Employee’s termination
of employment shall mean a separation from service within the meaning of
Section 409A of the Code.  Notwithstanding any other provision in this
Agreement, if on the date of Employee’s separation from service Employee is a
“specified employee,” as defined in Section 409A of the Code, then to the extent
any amount payable under this Agreement upon Employee’s separation from service
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, that under the terms of this Agreement
would be payable prior to the six-month anniversary of Employee’s separation
from service, such payment shall be delayed until the earlier to occur of
(i) the six-

 

6

--------------------------------------------------------------------------------


 

month anniversary of Employee’s separation from service or (ii) the date of
Employee’s death.  Notwithstanding any of the foregoing provisions, under no
circumstances will INGR be responsible for any taxes, penalties, interest or
other losses or expenses incurred by Employee due to any failure to comply with
Section 409A of the Code.

 

19.                               If any of the provisions, terms, clauses, or
waivers or releases of claims or rights contained in this Agreement, including
without limitation Paragraphs 11 through 13 (inclusive), are declared by a court
of competent jurisdiction to be illegal, unenforceable or ineffective, it is the
purpose and intent of the Parties that any such provisions be deemed modified or
limited so that, as modified or limited, such provisions may be enforced to the
fullest extent possible.  In the event that such court determines that such
provisions cannot be rendered enforceable through any such modification or
limitation or otherwise declines to so modify or limit such provisions, such
holding shall not invalidate the whole of this Agreement; instead, the Agreement
shall be construed as if it did not contain the invalid, illegal or
unenforceable part, and the rights and obligation of the parties shall be
construed and enforced accordingly; the remaining provisions, terms, clauses or
waivers and release of claims or rights shall be deemed severable, such that all
other provisions, terms, clauses and waivers and releases of claims and rights
contained in this Agreement shall remain valid and binding.

 

THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, THAT THEY UNDERSTAND EACH
OF ITS TERMS AND THAT THEY INTEND TO BE BOUND THERETO.

 

 

KIMBERLY HUNTER

INGREDION, INCORPORATION

 

 

 

 

By:

/s/ Kimberly A. Hunter

 

By:

/s/ Diane Frisch

 

 

 

 

 

Dated:

3-29-2013

 

Title:

SR VP Human Resources

 

 

 

 

 

 

Dated:

3\29\2013

 

7

--------------------------------------------------------------------------------